DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 3/18/2021 are acknowledged.  Claims 1-18 are cancelled.  New claims 54-66 are added.  Claims 19 and 54-66 are pending.

Information Disclosure Statement
	The information disclosure statements filed on 2/10/2021 and 3/18/2021 have been considered.  Signed copies are enclosed.

Objections Withdrawn
The objection to the use of the trademarks TWEEN (pages 24, 25, 30), TRITON (page 31), SUPERFOS (page 26), and BRIJ (page 31) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 1-5 and 7-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 18-21 of copending Application No. 16/769,874 (reference application) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/717,509 (reference application) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 1-5 and 7-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/208,778 (reference application) is withdrawn.  The cancellation of the claims renders the rejection moot.



The rejection of claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by Emini et al (US Patent Application Publication 20015/0202309; IDS filed 8/21/2019) is withdrawn in light of applicant’s amendment thereto.
	
Conclusion
Claims 19 and 54-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/BRIAN GANGLE/Primary Examiner, Art Unit 1645